Case 2:10-cr-00040-JDC-KK Document 110 Filed 01/15/21 Page 1 of 2 PageID #: 507




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                           CASE NO. 2:10-CR-00040-02

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 CARLOS HURTADO-VALOIS (02)                         MAGISTRATE JUDGE KAY

                                MEMORANDUM ORDER

        Before the Court are three (3) Pro se letters (Docs. 107, 108, 109) from Defendant

 Carlos Hurtado-Valois wherein he requests to be moved to another facility due to his

 concerns of life-threatening gang reprisal.

        Decisions regarding prisoner designations are reserved exclusively to the Bureau of

 Prisons (“BOP”), as they involve specialized determinations uniquely within its expertise.

 See 18 U.S.C. § 3621(b) (providing that ‘[t]he Bureau of Prisons shall designate the place

 of the prisoner’s imprisonment,” taking into account his security designation, his

 programmatic needs, his mental and medical health needs, his faith-based needs, the

 proximity to his primary residence, BOP’s security concerns and the recommendations of

 the sentencing court).

        Courts have no authority to dictate prisoner placements, and the BOP’s

 designations are not subject to judicial review. Id. (“The Bureau may at any time, having

 regard for the same matters, direct the transfer of a prisoner from one penal or correctional

 facility to another.... A designation of a place of imprisonment under this subsection is not

 reviewable by any court.”) See e.g. Siebert v. Chandler, 586 F.App’x 188, 189 (5th Cir.
Case 2:10-cr-00040-JDC-KK Document 110 Filed 01/15/21 Page 2 of 2 PageID #: 508




 2014) (“Moreover, a prisoner has no liberty interest or right to be housed in any particular

 facility, and the BOP has wide discretion on designating the place of a prisoner’s

 imprisonment.”), citing Olim v. Wakinekona, 461 U.S. 238, 244-45, 103 S.Ct. 1741 (1983)

 and 18 U.S.C. § 3621(b).

        This Court has no authority to grant the relief requested by Defendant Valios. Valios

 must make his request to the BOP. Accordingly,

        IT IS ORDERED that Valios’ request for transfer is hereby DENIED.

        THUS DONE AND SIGNED in Chambers, on this 15th day of January, 2021.



                   ___________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                         Page 2 of 2
